<*fc¥-/5
                                ELECTRONIC RECORD




COA #      05-14-00985-CR                        OFFENSE:        29.03


           Oczaveone Jackson v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 6


DATE: 06/25/15                    Publish: NO    TC CASE #:      F-1260601-X




                        IN THE COURT OF CRIMINAL APPEALS


          Oczaveone Jackson v. The State of
STYLE:    Texas                                       CCA#:
                                                                          <*M-I5
         A?PBLLAMT*<>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K^Fi/^^b                                     JUDGE:

DATE:       ///fc/^r                                  SIGNED:                            PC:

JUDGE:       tJU.. UCoU^^-.                           PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD